Exhibit 10.4

 

EARTHLINK, INC.
2006 EQUITY AND CASH INCENTIVE PLAN

 

Restricted Stock Unit Agreement

 

No. of Restricted Stock

Units Awarded Hereunder:  400,000

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the 8th day
of February, 2008, between EarthLink, Inc., a Delaware corporation (the
“Company”), and Rolla P. Huff (the “Participant”) is made pursuant and subject
to the provisions of the Company’s 2006 Equity and Cash Incentive Plan (the
“Plan”), a copy of which is attached hereto.  All terms used herein that are
defined in the Plan have the same meaning given them in the Plan, except that
the term “Change in Control Event” shall have the meaning given it in the
Employment Agreement dated June 25, 2007 between the Participant and the Company
(the “Employment Agreement”).

 


1.                                       GRANT OF RESTRICTED STOCK UNITS. 
PURSUANT TO THE PLAN, THE COMPANY, ON FEBRUARY 8, 2008 (THE “DATE OF GRANT”),
GRANTED TO THE PARTICIPANT FOUR HUNDRED THOUSAND (400,000) RESTRICTED STOCK
UNITS (THE “RESTRICTED STOCK UNITS”), EACH RESTRICTED STOCK UNIT CORRESPONDING
TO ONE SHARE OF THE COMMON STOCK OF THE COMPANY (THIS “AWARD”).  SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN, EACH RESTRICTED STOCK UNIT REPRESENTS AN
UNSECURED PROMISE OF THE COMPANY TO DELIVER, AND THE RIGHT OF THE PARTICIPANT TO
RECEIVE, ONE SHARE OF THE COMMON STOCK OF THE COMPANY AT THE TIME AND ON THE
TERMS AND CONDITIONS SET FORTH HEREIN.  AS A HOLDER OF RESTRICTED STOCK UNITS,
THE PARTICIPANT HAS ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE
COMPANY.


 


2.                                       TERMS AND CONDITIONS.  THIS AWARD IS
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                            EXPIRATION DATE.  THIS AWARD SHALL EXPIRE AT
11:59 P.M. ON FEBRUARY 8, 2018 (THE “EXPIRATION DATE”).  IN NO EVENT SHALL THE
EXPIRATION DATE BE LATER THAN 10 YEARS FROM THE DATE OF GRANT.


 


(B)                           VESTING OF AWARD.


 


(I)                                     IN GENERAL.  THE RESTRICTED STOCK UNITS
SHALL BE CONSIDERED “PERFORMANCE-BASED” AND SHALL BECOME ELIGIBLE TO BE EARNED
AND PAYABLE WITH RESPECT TO THAT NUMBER OF THE RESTRICTED STOCK UNITS THAT
CORRELATES TO THE LEVEL OF FREE CASH FLOW OF THE COMPANY ACHIEVED DURING THE
CALENDAR YEAR 2008, AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL ESTABLISH AND
SET FORTH ON THE ATTACHED EXHIBIT A, PROVIDED THERE IS NOT A CHANGE IN CONTROL
EVENT DURING 2008.  NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME DURING 2008
THERE IS A CHANGE IN CONTROL EVENT, THEN THE OUTSTANDING RESTRICTED STOCK UNITS
SHALL BECOME ELIGIBLE TO BE EARNED AND PAYABLE BASED ON ACTUAL PERFORMANCE FROM
THE BEGINNING OF 2008 THROUGH THE DATE OF THE CHANGE IN CONTROL EVENT
(ANNUALIZED BASED ON THE PORTION OF 2008 PRECEDING THE CHANGE IN CONTROL
EVENT).  MORE SPECIFICALLY, ASSESSMENT OF ACTUAL PERFORMANCE SHALL BE DETERMINED
IN THE FOLLOWING MANNER:  THE NUMBER OF RESTRICTED STOCK UNITS THAT SHALL BECOME
ELIGIBLE TO BE EARNED

 

--------------------------------------------------------------------------------


 


AND PAYABLE SHALL EQUAL THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS SET FORTH
ON EXHIBIT A MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE LEVEL OF
FREE CASH FLOW OF THE COMPANY ACHIEVED DURING 2008 THROUGH THE DATE OF THE
CHANGE IN CONTROL EVENT (ANNUALIZED BASED ON THE PORTION OF 2008 PRECEDING THE
CHANGE IN CONTROL EVENT) AND THE DENOMINATOR OF WHICH IS THE LEVEL OF FREE CASH
FLOW OF THE COMPANY THAT THE COMMITTEE SET FORTH ON THE ATTACHED EXHIBIT A FOR
2008.  THE OUTSTANDING RESTRICTED STOCK UNITS THAT BECOME ELIGIBLE TO BE EARNED
AND PAYABLE UNDER EITHER OF THE PRECEDING SENTENCES SHALL THEN BECOME EARNED AND
PAYABLE AS TO FIFTY PERCENT (50%) OF SUCH ELIGIBLE RESTRICTED STOCK UNITS ON
EACH OF THE SECOND AND THIRD ANNIVERSARIES OF THE DATE OF GRANT, PROVIDED THE
PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY, OR PROVIDING SERVICES TO, THE
COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT UNTIL EACH SUCH ANNIVERSARY OF
THE DATE OF GRANT.

 

For purposes of this Award, (A) “EBITDA” means earnings before interest, taxes,
depreciation and amortization; (B) “Adjusted EBITDA” means EBITDA excluding
facility exit and restructuring costs, equity method loss of affiliates, and
gain (loss) on investments in other companies; and (C) “Free Cash Flow” means
Adjusted EBITDA less capital expenditures and cash used to purchase customer
bases (as more specifically set forth on Exhibit A).  In determining if the
level of Free Cash Flow of the Company has been achieved, the performance
targets shall be adjusted in the event of any unbudgeted acquisition,
divestiture or other unexpected fundamental change in the business of the
Company that is material taken as whole, as appropriate to fairly and equitably
determine the Restricted Stock Units to become eligible to be earned and payable
so as to preclude the enlargement or dilution of the Participant’s rights
hereunder.

 

Notwithstanding any other provision of this Agreement, none of the
Performance-Based Restricted Stock Units shall be eligible to become earned and
payable if the actual performance for 2008 (or the annualized actual performance
for the period through the Change in Control Event) does not at least equal the
minimum threshold targets set forth on the attached Exhibit A.

 


(II)                                  TERMINATION OF EMPLOYMENT AFTER A CHANGE
IN CONTROL EVENT.  NOTWITHSTANDING THE FOREGOING, IF IN CONNECTION WITH A CHANGE
IN CONTROL EVENT THE PARTICIPANT’S EMPLOYMENT IS TERMINATED BY THE COMPANY OR AN
AFFILIATE FOR ANY REASON OTHER THAN CAUSE AND OTHER THAN ON ACCOUNT OF “TOTAL
DISABILITY” (AS SUCH TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT) OR DEATH OR IS
TERMINATED BY THE PARTICIPANT FOR “GOOD REASON” (AS SUCH TERM IS DEFINED IN THE
EMPLOYMENT AGREEMENT), THEN, THE AGGREGATE NUMBER OF THE RESTRICTED STOCK UNITS
DESCRIBED IN SECTION 2(B)(I) ABOVE THAT ARE ELIGIBLE TO BECOME EARNED AND
PAYABLE SHALL BECOME EARNED AND PAYABLE IN FULL ON TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT.  FOR PURPOSES OF THIS SECTION 2(B)(II), A TERMINATION
OF EMPLOYMENT WILL BE DEEMED TO BE IN CONNECTION WITH A CHANGE IN CONTROL EVENT
IF IT OCCURS ON OR AFTER THE CHANGE IN CONTROL EVENT OR DURING THE THREE-MONTH
PERIOD IMMEDIATELY PRECEDING THE CHANGE IN CONTROL EVENT.


 


(III)                               TERMINATION OF EMPLOYMENT BEFORE A CHANGE IN
CONTROL EVENT.  NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME BEFORE A CHANGE IN
CONTROL EVENT BUT AFTER THE END OF 2008 THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE AND OTHER THAN ON
ACCOUNT OF TOTAL DISABILITY OR DEATH OR IS TERMINATED BY THE PARTICIPANT FOR
GOOD REASON, THEN, TO THE EXTENT NOT VESTED PREVIOUSLY, THE AGGREGATE NUMBER OF
OUTSTANDING RESTRICTED STOCK UNITS SHALL BECOME EARNED AND PAYABLE IN FULL ON
TERMINATION OF THE

 

--------------------------------------------------------------------------------


 


PARTICIPANT’S EMPLOYMENT WITH RESPECT TO THAT NUMBER OF THE RESTRICTED STOCK
UNITS THAT CORRELATES TO THE LEVEL OF FREE CASH FLOW OF THE COMPANY THAT IS
ACHIEVED DURING 2008.  NOTWITHSTANDING THE FOREGOING, EXCEPT TO THE EXTENT
PROVIDED BY THE LAST SENTENCE OF SECTION 2(B)(II) ABOVE, IF AT ANY TIME BEFORE A
CHANGE IN CONTROL EVENT AND DURING 2008 THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE AND
OTHER THAN ON ACCOUNT OF TOTAL DISABILITY OR DEATH OR IS TERMINATED BY THE
PARTICIPANT FOR GOOD REASON, THEN NONE OF THE OUTSTANDING RESTRICTED STOCK UNITS
SHALL BECOME EARNED AND PAYABLE ON TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
UNLESS THE FOLLOWING SENTENCE APPLIES.  IF THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED FOR ANY REASON OTHER THAN CAUSE AND OTHER THAN ON ACCOUNT OF TOTAL
DISABILITY OR DEATH OR IS TERMINATED BY THE PARTICIPANT FOR GOOD REASON DURING
2008 AND A CHANGE IN CONTROL EVENT OCCURS THEREAFTER AND BEFORE THE END OF 2008,
THEN THE AGGREGATE NUMBER OF THE OUTSTANDING RESTRICTED STOCK UNITS THAT WOULD
HAVE BECOME ELIGIBLE TO BE EARNED AND PAYABLE AS A RESULT OF THE CHANGE IN
CONTROL EVENT, ASSUMING THE PARTICIPANT HAD REMAINED EMPLOYED BY, OR PROVIDING
SERVICES TO, THE COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT UNTIL THE CHANGE
IN CONTROL EVENT, SHALL BECOME EARNED AND PAYABLE IN FULL ON THE DATE OF THE
CHANGE IN CONTROL EVENT.  EXCEPT TO THE EXTENT PROVIDED BY THE LAST SENTENCE OF
SECTION 2(B)(II) ABOVE, IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR ANY
REASON OTHER THAN CAUSE AND OTHER THAN ON ACCOUNT OF TOTAL DISABILITY OR DEATH
OR IS TERMINATED BY THE PARTICIPANT FOR GOOD REASON DURING 2008 AND A CHANGE IN
CONTROL EVENT OCCURS AFTER THE END OF 2008, THEN NONE OF THE OUTSTANDING
RESTRICTED STOCK UNITS SHALL BECOME EARNED AND PAYABLE.


 


(IV)                              VESTING DATE.  OUTSTANDING RESTRICTED STOCK
UNITS SHALL BE FORFEITABLE UNTIL THEY BECOME EARNED AND PAYABLE AS DESCRIBED
ABOVE.  EACH DATE UPON WHICH RESTRICTED STOCK UNITS BECOME EARNED AND PAYABLE
SHALL BE REFERRED TO AS A “VESTING DATE” WITH RESPECT TO SUCH NUMBER OF
RESTRICTED STOCK UNITS.


 


(C)                            SETTLEMENT OF AWARD.  SUBJECT TO THE TERMS OF
THIS SECTION 2 AND SECTION 3 BELOW, AND EXCEPT TO THE EXTENT THE PARTICIPANT
DEFERS RECEIPT OF SUCH SHARES OF COMMON STOCK PURSUANT TO SECTION 8 BELOW, THE
COMPANY SHALL ISSUE TO THE PARTICIPANT ONE SHARE OF COMMON STOCK FOR EACH
RESTRICTED STOCK UNIT THAT HAS BECOME EARNED AND PAYABLE UNDER
SECTION 2(B) ABOVE AND SHALL DELIVER TO THE PARTICIPANT CERTIFICATES
REPRESENTING SUCH SHARES AS SOON AS PRACTICABLE AFTER (AND WITHIN THIRTY (30)
DAYS OF) THE RESPECTIVE VESTING DATE.  AS A CONDITION TO THE SETTLEMENT OF THE
AWARD, THE PARTICIPANT SHALL BE REQUIRED TO PAY ANY REQUIRED WITHHOLDING TAXES
ATTRIBUTABLE TO THE AWARD IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE
COMMITTEE.  HOWEVER, THE COMPANY IN ITS DISCRETION MAY, BUT IS NOT REQUIRED TO,
ALLOW THE PARTICIPANT TO SATISFY ANY SUCH APPLICABLE WITHHOLDING TAXES (I) BY
ALLOWING THE PARTICIPANT TO SURRENDER SHARES OF COMMON STOCK THAT THE
PARTICIPANT ALREADY OWNS (BUT ONLY FOR THE MINIMUM REQUIRED WITHHOLDING),
(II) THROUGH A CASHLESS TRANSACTION THROUGH A BROKER, (III) BY SUCH OTHER MEDIUM
OF PAYMENT AS THE COMMITTEE SHALL AUTHORIZE OR (IV) BY ANY COMBINATION OF THE
ALLOWABLE METHODS OF PAYMENT SET FORTH HEREIN.


 


3.                                       TERMINATION OF AWARD.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, OUTSTANDING RESTRICTED STOCK UNITS THAT
HAVE NOT BECOME EARNED AND PAYABLE PRIOR TO THE EXPIRATION DATE SHALL EXPIRE AND
MAY NOT BECOME EARNED AND PAYABLE AFTER SUCH TIME.  ADDITIONALLY, ANY RESTRICTED
STOCK UNITS THAT HAVE NOT BECOME EARNED AND PAYABLE ON OR BEFORE THE TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ANY AFFILIATE SHALL EXPIRE
AND MAY NOT BECOME EARNED AND PAYABLE AFTER SUCH TIME, EXCEPT AS DESCRIBED IN
SECTION 2(B)(III) ABOVE.

 

--------------------------------------------------------------------------------


 


4.                                       SHAREHOLDER RIGHTS.  EXCEPT AS SET
FORTH IN SECTION 6 BELOW, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS A
SHAREHOLDER WITH RESPECT TO SHARES OF COMMON STOCK SUBJECT TO ANY RESTRICTED
STOCK UNITS UNTIL ISSUANCE OF THE CERTIFICATES REPRESENTING SUCH SHARES OF
COMMON STOCK.  THE COMPANY MAY INCLUDE ON ANY CERTIFICATES REPRESENTING SHARES
OF COMMON STOCK ISSUED PURSUANT TO THIS AWARD SUCH LEGENDS REFERRING TO ANY
REPRESENTATIONS, RESTRICTIONS OR ANY OTHER APPLICABLE STATEMENTS AS THE COMPANY,
IN ITS DISCRETION, SHALL DEEM APPROPRIATE.


 


5.                                       TRANSFERABILITY.  EXCEPT AS PROVIDED
HEREIN, THIS AWARD IS NONTRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  IF THIS AWARD IS TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, THE AWARD MUST BE TRANSFERRED IN ITS ENTIRETY TO THE SAME PERSON
OR PERSONS OR ENTITY OR ENTITIES.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT, AT ANY TIME PRIOR TO THE PARTICIPANT’S DEATH, MAY TRANSFER ALL OR
ANY PORTION OF THIS AWARD TO THE PARTICIPANT’S CHILDREN, GRANDCHILDREN, SPOUSE,
ONE OR MORE TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS OR A PARTNERSHIP IN
WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, ON SUCH TERMS AND CONDITIONS AS
ARE APPROPRIATE FOR SUCH TRANSFEREES TO BE INCLUDED IN THE CLASS OF TRANSFEREES
WHO MAY RELY ON A FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933 TO SELL SHARES RECEIVED PURSUANT TO THE AWARD.  ANY SUCH TRANSFER WILL BE
PERMITTED ONLY IF (I) THE PARTICIPANT DOES NOT RECEIVE ANY CONSIDERATION FOR THE
TRANSFER AND (II) THE COMMITTEE EXPRESSLY APPROVES THE TRANSFER.  ANY TRANSFEREE
TO WHOM THIS AWARD IS TRANSFERRED SHALL BE BOUND BY THE SAME TERMS AND
CONDITIONS THAT GOVERNED THE AWARD DURING THE TIME IT WAS HELD BY THE
PARTICIPANT (WHICH TERMS AND CONDITIONS SHALL STILL BE READ FROM THE PERSPECTIVE
OF THE PARTICIPANT); PROVIDED, HOWEVER, THAT SUCH TRANSFEREE MAY NOT TRANSFER
THE AWARD EXCEPT THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY SUCH
TRANSFER SHALL BE EVIDENCED BY AN APPROPRIATE WRITTEN DOCUMENT THAT THE
PARTICIPANT EXECUTES AND THE PARTICIPANT SHALL DELIVER A COPY THEREOF TO THE
COMMITTEE ON OR BEFORE THE EFFECTIVE DATE OF THE TRANSFER.  NO RIGHT OR INTEREST
OF THE PARTICIPANT OR ANY TRANSFEREE IN THIS AWARD SHALL BE LIABLE FOR, OR
SUBJECT TO, ANY LIEN, LIABILITY OR OBLIGATION OF THE PARTICIPANT OR TRANSFEREE.


 


6.                                       CASH DIVIDENDS.  FOR SO LONG AS THE
PARTICIPANT HOLDS OUTSTANDING RESTRICTED STOCK UNITS UNDER THIS AWARD, IF THE
COMPANY PAYS ANY CASH DIVIDENDS ON ITS COMMON STOCK, THEN THE COMPANY WILL PAY
THE PARTICIPANT IN CASH FOR EACH OUTSTANDING RESTRICTED STOCK UNIT COVERED BY
THIS AWARD AS OF THE RECORD DATE FOR SUCH DIVIDEND, LESS ANY REQUIRED
WITHHOLDING TAXES, THE PER SHARE AMOUNT OF SUCH DIVIDEND THAT THE PARTICIPANT
WOULD HAVE RECEIVED HAD THE PARTICIPANT OWNED THE UNDERLYING SHARES OF COMMON
STOCK AS OF THE RECORD DATE OF THE DIVIDEND IF, AND ONLY IF, THE RESTRICTED
STOCK UNITS BECOME EARNED AND PAYABLE AND THE RELATED SHARES OF COMMON STOCK ARE
ISSUED TO THE PARTICIPANT.  IN THAT CASE, THE COMPANY SHALL PAY SUCH CASH
AMOUNTS TO THE PARTICIPANT, LESS ANY REQUIRED WITHHOLDING TAXES, AT THE SAME
TIME THE RELATED SHARES OF COMMON STOCK ARE DELIVERED.  THE ADDITIONAL PAYMENTS
PURSUANT TO THIS SECTION 6 SHALL BE TREATED AS A SEPARATE ARRANGEMENT.


 


7.                                       CHANGE IN CAPITAL STRUCTURE.  THE TERMS
OF THIS AWARD SHALL BE ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THE PLAN AS THE COMMITTEE DETERMINES IS EQUITABLY REQUIRED IN THE EVENT THE
COMPANY EFFECTS ONE OR MORE STOCK DIVIDENDS, STOCK SPLITS, SUBDIVISIONS OR
CONSOLIDATIONS OF SHARES OR OTHER SIMILAR CHANGES IN CAPITALIZATION.


 


8.                                       DEFERRAL OF COMMON STOCK.  IF THE
PARTICIPANT IS ELIGIBLE TO PARTICIPATE IN THE DEFERRED COMPENSATION PROGRAM,
THEN THE PARTICIPANT MAY ELECT TO DEFER THE RECEIPT OF COMMON

 

--------------------------------------------------------------------------------


 


STOCK ISSUABLE PURSUANT TO THIS AWARD IN ACCORDANCE WITH RULES THE COMMITTEE
PRESCRIBES FOR THE DEFERRED COMPENSATION PROGRAM.  IF THE PARTICIPANT ELECTS TO
DEFER THE RECEIPT OF COMMON STOCK HEREUNDER, THE SHARES OF COMMON STOCK SHALL BE
DEFERRED AND CREDITED UNDER THE DEFERRED COMPENSATION PROGRAM AND SHALL BECOME
PAYABLE AND ISSUABLE PURSUANT TO THE TERMS AND AT SUCH TIME OR TIMES AS SET
FORTH IN THE DEFERRED COMPENSATION PROGRAM, BUT WILL BE PAID, IF AT ALL, ONLY IN
SHARES OF COMMON STOCK.  NONE OF THE CASH DIVIDENDS THAT A PARTICIPANT IS
ELIGIBLE TO RECEIVE PURSUANT HERETO MAY BE DEFERRED OR CREDITED UNDER THE
DEFERRED COMPENSATION PROGRAM.


 


9.                                       NOTICE.  ANY NOTICE OR OTHER
COMMUNICATION GIVEN PURSUANT TO THIS AGREEMENT, OR IN ANY WAY WITH RESPECT TO
THE AWARD, SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the
Company:                                                                                            
EarthLink, Inc.
1375 Peachtree Street - Level A
Atlanta, Georgia 30309
Attention:  General Counsel

 

If to the
Participant:                                                                                      
Rolla P. Huff
14 Moraine Point
Victor, NY  14564

 


10.                                 NO RIGHT TO CONTINUED EMPLOYMENT OR
SERVICE.  NEITHER THE PLAN, THE GRANTING OF THIS AWARD NOR ANY OTHER ACTION
TAKEN PURSUANT TO THE PLAN OR THIS AWARD CONSTITUTES OR IS EVIDENCE OF ANY
AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY OR ANY
AFFILIATE WILL RETAIN THE PARTICIPANT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER
FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF COMPENSATION.


 


11.                                 AGREEMENT TO TERMS OF PLAN AND AGREEMENT. 
THE PARTICIPANT HAS RECEIVED A COPY OF THE PLAN, HAS READ AND UNDERSTANDS THE
TERMS OF THE PLAN AND THIS AGREEMENT, AND AGREES TO BE BOUND BY THEIR TERMS AND
CONDITIONS.


 


12.                                 TAX CONSEQUENCES.  THE PARTICIPANT
ACKNOWLEDGES THAT (I) THERE MAY BE ADVERSE TAX CONSEQUENCES UPON ACQUISITION OR
DISPOSITION OF THE SHARES OF COMMON STOCK ISSUED PURSUANT TO THIS AWARD OR THE
RECEIPT OF CASH DIVIDENDS HEREUNDER AND (II) PARTICIPANT SHOULD CONSULT A TAX
ADVISER PRIOR TO SUCH ACQUISITION OR DISPOSITION OR RECEIPT.  EXCEPT AS PROVIDED
IN SECTION 18 BELOW, THE PARTICIPANT IS SOLELY RESPONSIBLE FOR DETERMINING THE
TAX CONSEQUENCES OF THE AWARD AND FOR SATISFYING THE PARTICIPANT’S TAX
OBLIGATIONS WITH RESPECT TO THE AWARD.


 


13.                                 BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE DISTRIBUTEES, LEGATEES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


14.                                 CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.

 

--------------------------------------------------------------------------------


 


15.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN A NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


16.                                 MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE
SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO
CARRY OUT THE INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE
PLAN SHALL CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


17.                                 RESTRICTIVE COVENANTS.


 


(A)                            IN THE EVENT THE PARTICIPANT RECEIVES THE SPECIAL
ENHANCED VESTING SET FORTH IN SECTION 2(B)(III) ABOVE, THE PARTICIPANT AGREES
THAT DURING PARTICIPANT’S EMPLOYMENT, AND FOR A PERIOD OF EIGHTEEN (18) CALENDAR
MONTHS FOLLOWING PARTICIPANT’S TERMINATION OF EMPLOYMENT, THAT PARTICIPANT WILL
NOT, DIRECTLY OR INDIRECTLY, (I) SOLICIT, INDUCE, RECRUIT, OR CAUSE A
“RESTRICTED EMPLOYEE” TO RESIGN EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES,
OR (II) PARTICIPATE IN MAKING HIRING DECISIONS, ENCOURAGE THE HIRING OF, OR AID
IN THE HIRING PROCESS OF A “RESTRICTED EMPLOYEE” ON BEHALF OF ANY EMPLOYER OTHER
THAN THE COMPANY AND ITS AFFILIATES.  AS USED HEREIN, “RESTRICTED EMPLOYEE”
MEANS ANY EMPLOYEE OF THE COMPANY OR ITS AFFILIATES WITH WHOM THE PARTICIPANT
HAD MATERIAL BUSINESS-RELATED CONTACT WHILE PERFORMING SERVICES FOR THE COMPANY
AND ITS AFFILIATES AND WHO IS (X) A MEMBER OF EXECUTIVE MANAGEMENT, (Y) A
CORPORATE OFFICER OF THE COMPANY OR ANY OF ITS AFFILIATES, OR (Z) ANY EMPLOYEE
OF THE COMPANY OR ANY OF ITS AFFILIATES ENGAGED IN PRODUCT OR SERVICE
DEVELOPMENT OR PRODUCT OR SERVICE MANAGEMENT.


 


(B)                           IN THE EVENT THE PARTICIPANT RECEIVES THE SPECIAL
ENHANCED VESTING SET FORTH IN SECTION 2(B)(III) ABOVE, THE PARTICIPANT ALSO
AGREES THAT DURING THE PARTICIPANT’S EMPLOYMENT, AND FOR A PERIOD OF EIGHTEEN
(18) CALENDAR MONTHS FOLLOWING TERMINATION OF PARTICIPANT’S EMPLOYMENT, THE
PARTICIPANT SHALL NOT PERFORM WITHIN THE FIFTY (50) STATES OF THE UNITED STATES
OF AMERICA ANY SERVICES WHICH ARE IN COMPETITION WITH THE “BUSINESS” OF THE
COMPANY DURING PARTICIPANT’S EMPLOYMENT, OR FOLLOWING PARTICIPANT’S TERMINATION
OF EMPLOYMENT, ANY SERVICES WHICH ARE IN COMPETITION WITH A “MATERIAL” LINE OF
“BUSINESS” ENGAGED IN BY THE COMPANY AT THE TIME OF PARTICIPANT’S TERMINATION OF
EMPLOYMENT WHICH ARE THE SAME AS OR SIMILAR TO THOSE SERVICES PARTICIPANT
PERFORMED FOR THE COMPANY OR ANY AFFILIATE; PROVIDED, HOWEVER, THAT IF THE OTHER
BUSINESS COMPETITIVE WITH THE BUSINESS THE COMPANY HAS MULTIPLE LINES,
DIVISIONS, SEGMENTS, OR UNITS, SOME OF WHICH ARE NOT COMPETITIVE WITH THE
BUSINESS OF THE COMPANY, NOTHING HEREIN SHALL PREVENT PARTICIPANT FROM BEING
EMPLOYED BY OR PROVIDING SERVICES TO SUCH LINE, DIVISION, SEGMENT, OR UNIT THAT
IS NOT COMPETITIVE WITH THE BUSINESS OF THE COMPANY.  FOR PURPOSES OF THIS
AGREEMENT, “MATERIAL” MEANS A LINE OF BUSINESS THAT REPRESENTS 20% OR MORE OF
THE COMPANY’S CONSOLIDATED REVENUES OR ADJUSTED EBITDA FOR THE FOUR FISCAL
QUARTERS IMMEDIATELY PRECEDING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  AS
USED HEREIN, “BUSINESS” MEANS THE BUSINESS OF PROVIDING INTEGRATED COMMUNICATION
SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL CUSTOMERS AND BUSINESS
CUSTOMERS.


 


(C)                            THE ENHANCED VESTING PURSUANT TO
SECTION 2(B)(III) ABOVE (ALONG WITH THE RELATED CASH DIVIDENDS UNDER SECTION 6
ABOVE) ARE CONDITIONED UPON THE PARTICIPANT’S COMPLIANCE WITH THE PROVISIONS OF
THIS SECTION 17.  IN THE EVENT THE PARTICIPANT SHALL MATERIALLY BREACH THE
PROVISIONS OF THIS SECTION 17 AND NOT CURE OR CEASE (AS APPROPRIATE) SUCH
MATERIAL BREACH WITHIN

 

--------------------------------------------------------------------------------


 


TEN (10) DAYS OF RECEIPT OF NOTICE THEREOF FROM THE COMPANY, THE VESTING ABOVE
SHALL TERMINATE AND PARTICIPANT SHALL RETURN TO THE COMPANY ALL OF THE SHARES OF
COMMON STOCK AND CASH DIVIDENDS RECEIVED IN CONNECTION THEREWITH.  TERMINATION
OF SUCH VESTING AND PAYMENTS SHALL NOT BE THE COMPANY’S SOLE AND EXCLUSIVE
REMEDY FOR A BREACH OF THIS SECTION 17.  IN ADDITION, THE COMPANY SHALL BE
ENTITLED TO DAMAGES AND INJUNCTIVE RELIEF TO ENFORCE THIS SECTION 17 IN THE
EVENT OF A BREACH BY THE PARTICIPANT.  ADDITIONALLY, IN THE EVENT THE
PARTICIPANT MATERIALLY BREACHES THIS PROVISION, THE PARTICIPANT SHALL BE
REQUIRED TO REPAY TO THE COMPANY ALL AMOUNTS PREVIOUSLY PAID PURSUANT TO
SECTION 2(B)(III) AND THE RELATED CASH DIVIDENDS PAID PURSUANT TO SECTION 6
ABOVE.


 


18.                                 SECTION 409A.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IT IS INTENDED THAT PAYMENTS HEREUNDER WILL NOT BE
CONSIDERED DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE
CODE.  FOR PURPOSES OF THIS AGREEMENT, ALL RIGHTS TO PAYMENTS HEREUNDER SHALL BE
TREATED AS RIGHTS TO RECEIVE A SERIES OF SEPARATE PAYMENTS AND BENEFITS TO THE
FULLEST EXTENT ALLOWED BY SECTION 409A OF THE CODE.  PAYMENTS HEREUNDER ARE
INTENDED TO SATISFY THE EXEMPTION FROM SECTION 409A OF THE CODE FOR “SHORT-TERM
DEFERRALS.”  TO THE EXTENT THAT THE PARTICIPANT INCURS LIABILITY FOR EXCISE
TAXES, PENALTIES OR INTEREST UNDER SECTION 409A OF THE CODE BECAUSE THIS
AGREEMENT FAILS TO COMPLY WITH, OR BE EXEMPT FROM, SECTION 409A, THE COMPANY
WILL MAKE A SPECIAL REIMBURSEMENT PAYMENT TO THE PARTICIPANT EQUAL TO THE SUM OF
(I) THE PARTICIPANT’S LIABILITY FOR EXCISE TAXES, PENALTIES OR INTEREST UNDER
SECTION 409A AND (II) ALL TAXES ATTRIBUTABLE TO THE SPECIAL REIMBURSEMENT
PAYMENT, SUCH PAYMENT TO BE MADE ON OR BEFORE THE TIME THE PARTICIPANT IS
REQUIRED TO PAY SUCH TAXES, PENALTIES OR INTEREST.


 


19.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW
APPLIES.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Name:

Kevin Dotts

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

Rolla P. Huff

 

--------------------------------------------------------------------------------